In an action to recover damages for breach of contract and negligence, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Jonas, J.), dated May 10, 2006, which granted the defendant’s motion pursuant to CPLR 5015 (a) (1), in effect, to vacate its default in complying with so much of a prior order of the same court dated December 5, 2005, as directed it to serve an answer within 20 days from the date of the order, and denied their cross motion pursuant to CPLR 3215 for leave to enter a judgment against the defendant upon its default in appearing or answering the complaint.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of our determination on the related appeal from the order dated December 5, 2005 (see Levine v Forgotson’s Cent. Auto & Elec., Inc., 41 AD3d 552 [2007]), the instant appeal has been rendered academic. Rivera, J.P., Spolzino, Fisher, Lifson and Dickerson, JJ., concur.